DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 124 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuruta et al. (US 2006/0194193) (hereinafter “Tsuruta”).
Regarding claim 124, Tsuruta discloses a cell processing apparatus comprising: 	a cell processing instrument that processes cells (cell culture vessel (100); see ¶¶ [0084], [0087] and [0110]; FIGS. 1 and 2),  	an embedder that embeds the cell processing instrument (housing (4) enclosing the cell culture vessel (100); the vessel is fixed on a base (10) of the housing; see ¶¶ 
Therefore, Tsuruta meets and anticipates the limitations set forth in claim 124.
Response to Arguments
In view of the claim amendment, the limitations of Claim 124 are no longer interpreted to invoke 35 U.S.C. 112(f).
Applicant's arguments filed on 01/21/2021 have been fully considered but they are not persuasive.
Applicant contends that:  	“The current invention provides a cell processing apparatus. The cell processing apparatus comprises an instrument that processes cells and an embedder that embeds the cell processing instrument. Embedded is defined in English to mean “... set firmly in a mass or material...” (See, for example, definition of “embedded” in Miriam Webster) and so the embedder, which embeds the cell processing unit, may not be hollow but must, rather, set the cell processing unit firmly in the embedder. The embedder may be resin, glass, or metal. It will be possible to see the initializing culturing vessel of the cell processing instrument if the embedding member is transparent… As shown in FIG. 1, the yellow highlighted surroundings (what may be construed as the embedder) are hollow and so the cell processing unit, the culture vessel 100, is not embedded. Therefore, the culture vessel 100 of Tsuruta is not embedded.” See pages 12 to 13 of the Remarks filed on January 21, 2021. 
Examiner respectfully disagrees. The instant specification as filed discloses an embedding member (2000) that embeds initializing culturing vessel (1219). See, e.g., FIGS. 50-51 and para 336. As shown in FIGS. 50 and 52, the embedding member (2000) appears to be an enclosure enclosing the initializing culturing vessel. Thus, the instant specification discloses an embodiment wherein the initializing culturing vessel is 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799